                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

NATALIE HICKSON on behalf of the                  §
Estate of Malcom Loren Hickson,                   §
              Plaintiff,                          §
vs.                                               §    Civil Action No. 3:18-CV-2747-B
                                                  §
CITY OF CARROLLTON, et al.,                       §
          Defendants.                             §

              ORDER ACCEPTING FINDINGS AND RECOMMENDATION
                  OF THE UNITED STATES MAGISTRATE JUDGE

       After reviewing all relevant matters of record in this case, including the Findings, Conclu-

sions, and Recommendation of the United States Magistrate Judge and any objections thereto, in

accordance with 28 U.S.C. § 636(b)(1), the undersigned District Judge is of the opinion that the

Findings and Conclusions of the Magistrate Judge are correct and they are accepted as the Findings

and Conclusions of the Court.

       The Defendant City of Carrollton and Caleb West’s Partial Motion to Dismiss Plaintiff’s First

Amended Complaint and Brief, filed December 20, 2018 (doc. 18), is GRANTED. The plaintiffs’

federal claims against Officer in his official capacity, all of their state law claims against him, and

their claim for joint and several liability are dismissed. By separate judgment, all of the plaintiff’s

claims against the defendant City of Carrollton, Texas, will be DISMISSED with prejudice for

failure to state a claim upon which relief can be granted.

       SIGNED this 16th day of August, 2019.



                                               _________________________________
                                               JANE J. BOYLE
                                               UNITED STATES DISTRICT JUDGE
